DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kishida (US-20110202308-A1), hereinafter Kishida in view of Asaka (US-20200180689-A1), hereinafter Asaka.
Regarding claim 1, Kishida teaches:
A detection system of robotic sensors comprising: 
A first set of sensors disposed at a motor side of a motor of a robot, and configured to detect a rotation state of the motor, and generate a first detection signal (see at least Fig. 1 item 3, and [0059] – [0060]: “The first encoder 3 is a single-rotation absolute encoder and outputs a first detection signal corresponding to a positional displacement (an angular position of the input shaft 10) in the rotation of the input shaft 10”; 
A second set of sensors disposed at a power output terminal of the motor, and configured to detect a rotation state of the power output terminal, and generate a second detection signal (see at least Fig. 1 item 4. See also [0061] – [0062]: “The second encoder 4 is a single-rotation absolute encoder similarly to the first encoder 3 and outputs a second detection signal corresponding to the positional displacement (the angular position of the output shaft 11) in the rotation of the output shaft 11”; 
And a control system comprising a detection unit configured to receive the detection signals, and detect whether the sets of sensors are in a normal operation state or in an abnormal operation state (see at least [0109] – [0111]: “In the present embodiment, two systems of position data which are the first position data and the second data are constantly compared by the position data comparing and collating circuit 64, and if there is a failure in any of the two systems, the result of comparison and collation outputs a mismatch. Thus, it is possible to detect a problem in the encoder system… In addition, this encoder system is also capable of detecting the idle running of the rotating disc 301 or the rotating disc 401 as "abnormalities," which is difficult to detect in the encoder system of the conventional art…”).
Kishida fails to teach, but Asaka teaches:
A third set of sensors optionally disposed at the motor side or the power output terminal, and configured to detect the rotation state of the motor or the power output terminal, and generate a third detection signal (see at least [0162]: “The torque detecting section and the steering angle detecting section may comprise three sensor ICs or more, and the respective sensor ICs comprise three detecting sections or more. Thereby, backup function can be enhanced”); 
And selecting two sets of sensors in the normal operation state for use, a remaining set of sensors serving as backup sensors for use upon detecting one of the two sets of sensors in use being in the abnormal operation state (see at least [0062]: “Further, since the plural sensor sections are included, one sensor section can function as the backup of the other section. In a case that the sensor section cannot output the accurate detected values due to the occurrence of the abnormality, the electric power steering apparatus can continue the operation by using the detected values in which the sensor section outputs the accurate detected values”. Given the inclusion of [0062] which states that three sensor sections or more may be included, it would be obvious that two sets of sensors could be used for normal operation while a third is used for backup).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the backup sensors and third set of sensors as included in the invention of Asaka with the invention of Kishida because the use of redundant or backup sensors is shown throughout the disclosure of Asaka to improve the safety and reliability of the system. Further, as stated within the disclosure of Asaka [0162], incorporating more sensors “enhances” the backup function further.

Claims 2, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishida in view of Asaka and Haggerty (US-20170243413-A1), hereinafter Haggerty.
Regarding claim 2, the combination of Kishida and Asaka teaches the detection system of Claim 1.
Kishida does not teach:
Wherein when the first set of sensors, the second set of sensors and the third set of sensors are in the abnormal operation state, the control system is configured to issue and display a notification for maintaining abnormal sensors.
Asaka teaches:
Wherein when the first set of sensors, the second set of sensors and the third set of sensors are in the abnormal operation state, the control system is configured to issue and display a warning (see first Fig. 10 which shows how when all of the sensors are abnormal a warning is issued. See further [0162] which states that the invention can have three or more sensors in order to improve the backup functionality).
Haggerty teaches: 
Detecting whether a sensor is failed, and issuing and displaying a notification for maintaining abnormal sensors (see at least: [0052] and [0053]: “In an embodiment, the method then determines the error between the sensor measurement reading and the ROM calculated sensor value. If this error is greater than a specified tolerance, the sensor can be assumed failed. At this time, a maintenance message can be provided and, the system can take corrective to protect itself using designed backup controls since the system knows that the sensor reading is no longer correct. Advantageously, embodiments described herein provide a method that can be used to generate notifications to the flight deck and/or service crew that the sensor needs to be replaced or repaired. By detecting and replacing a failed sensor early, potential damage to the hardware can be prevented”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the three sets of sensors and detection of abnormality as taught by Asaka with the maintenance notification as taught by Haggerty, because as taught by Asaka [0162], the three sets of sensors enhances the backup functionality of the invention which provides further reliability. Further, detecting the abnormalities in order to request maintenance on failed sensors is stated as preventing potential damage to the hardware of the device by Haggerty in [0053].

Regarding claim 17, Kishida teaches:
A detection method of robotic sensors comprising: 
Reading detection signals of sets of sensors (see at least [0109] – [0111]: “In the present embodiment, two systems of position data which are the first position data and the second data are constantly compared by the position data comparing and collating circuit 64, and if there is a failure in any of the two systems, the result of comparison and collation outputs a mismatch. Thus, it is possible to detect a problem in the encoder system… In addition, this encoder system is also capable of detecting the idle running of the rotating disc 301 or the rotating disc 401 as "abnormalities," which is difficult to detect in the encoder system of the conventional art…”) disposed at a motor side of a motor and a power output terminal (see at least Fig. 10 items 3 and 4); 
When it is detected that one of the sets of sensors is abnormal in a detection test: 
Indicating that a set of sensors is abnormal (see at least [0109] – [0111]: “Thus, it is possible to detect a problem in the encoder system… In addition, this encoder system is also capable of detecting the idle running of the rotating disc 301 or the rotating disc 401 as "abnormalities," which is difficult to detect in the encoder system of the conventional art…”); 
Kishida does not teach:
In which there are 3 sets of sensors;
Notifying of maintenance when the sensors are abnormal;
And when the abnormal set of sensors is in use, replacing the abnormal set of sensors with a backup set of sensors, so as to continue to operate a robot normally.
Asaka teaches:
In which there are 3 sets of sensors (see at least [0162]: “The torque detecting section and the steering angle detecting section may comprise three sensor ICs or more, and the respective sensor ICs comprise three detecting sections or more. Thereby, backup function can be enhanced”);
And when the abnormal set of sensors is in use, replacing the abnormal set of sensors with a backup set of sensors, so as to continue to operate a robot normally (see at least [0062]: “Further, since the plural sensor sections are included, one sensor section can function as the backup of the other section. In a case that the sensor section cannot output the accurate detected values due to the occurrence of the abnormality, the electric power steering apparatus can continue the operation by using the detected values in which the sensor section outputs the accurate detected values”).
Haggerty teaches: 
Indicating that a set of sensors is abnormal and notifying of maintenance (see at least: [0052] and [0053]: “In an embodiment, the method then determines the error between the sensor measurement reading and the ROM calculated sensor value. If this error is greater than a specified tolerance, the sensor can be assumed failed. At this time, a maintenance message can be provided and, the system can take corrective to protect itself using designed backup controls since the system knows that the sensor reading is no longer correct. Advantageously, embodiments described herein provide a method that can be used to generate notifications to the flight deck and/or service crew that the sensor needs to be replaced or repaired. By detecting and replacing a failed sensor early, potential damage to the hardware can be prevented”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the backup sensors and three sets of sensors and detection of abnormality as taught by Asaka because the use of redundant or backup sensors is shown throughout the disclosure of Asaka to improve the safety and reliability of the system. Further, as stated within the disclosure of Asaka [0162], incorporating more sensors “enhances” the backup function further. Further, detecting the abnormalities in order to request maintenance on failed sensors is stated as preventing potential damage to the hardware of the device by Haggerty in [0053]. 

Regarding claim 18, the combination of Kishida, Asaka, and Haggerty teaches:
The detection method of Claim 17.
Kishida does not teach but Asaka teaches:
Wherein the detection method of claim 17 further comprises:
When the abnormal set of sensors is not in use, continuing to operate the robot normally (see at least [0062]: “Further, since the plural sensor sections are included, one sensor section can function as the backup of the other section. In a case that the sensor section cannot output the accurate detected values due to the occurrence of the abnormality, the electric power steering apparatus can continue the operation by using the detected values in which the sensor section outputs the accurate detected values”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the operation of the robot while the abnormal sensors are not in use as taught by Asaka in order to improve efficiency by reducing unnecessary downtime of the robot while the backup sensors are in use. 

Regarding claim 20, the combination of Kishida, Asaka, and Haggerty teaches the detection method of Claim 17. 
The combination of Kishida, Asaka, and Haggerty are shown as described in the discussion of claim 17 above to teach reading detection signals of three sets of sensors disposed at a motor side of a motor and a power output terminal (see at least Kishida [0109] – [0111] and Fig. 10 items 3 and 4) and being capable of detecting whether a sensor is abnormal or not (see at least Kishida [0109] – [0111]). 
Kishida does not teach, but Asaka teaches wherein the method of claim 17 further comprises: 
When it is detected that the three sets of sensors are normal in the detection operation, selecting one set of sensors for use and select one set of sensors for backup, so as to continue to operate the robot normally (see at least [0062]: “Further, since the plural sensor sections are included, one sensor section can function as the backup of the other section. In a case that the sensor section cannot output the accurate detected values due to the occurrence of the abnormality, the electric power steering apparatus can continue the operation by using the detected values in which the sensor section outputs the accurate detected values”. Here it is noted that the backup sensor is assigned to function as a backup before the error occurs, or in other words while the sensors are functioning normally).
It would have been prima facie obvious to one of ordinary skill in the art to further modify the invention of Kishida, Asaka, and Haggerty to include the allocation of a backup sensor before an error occurs so as to “further enhance the backup sensor” as stated by Asaka in [0162]. This would provide the benefit of ensuring that a sensor is prepared to be utilized in the event of an abnormality.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kishida in view of Asaka, Haggerty, and Williamson (US 20140067124 A1), hereinafter Williamson.
Regarding claim 19, the combination of Kishida, Asaka, and Haggerty teaches the detection method of claim 17.
The combination as shown in claim 17 includes reading detection signals of three sets of sensors. 
Kishida does not teach, but Williamson teaches:
Upon detection of sensor failure, turning off a power of the robot, and shutting down operations of the robot (see at least [0055]: “Violation of any of the constraints indicates failure of one or more of the sensors… Regardless whether a constraint violation is due to break-down of normal system operation or due to sensor failure, it justifies initiation of a fail-safe procedure (step 314). In some embodiments, this involves safe shut-down of the robot. Shut-down generally involves disabling the joints, and may be accomplished by cutting off power going into the motors”).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the fail-safe measures as taught by Williamson with the combination of Kishida, Asaka, and Haggerty. The system of redundant sensors as taught by the combination of Kishida, Asaka, and Haggerty would necessarily not require shutdown upon failure of a single sensor, so implementing a fail-safe shutdown as taught by Williamson would be necessitated by at least two of the sensors being inoperable. Such a modification would improve the safety of the system by preventing damage to the robot in case of multiple sensor failures.

Allowable Subject Matter
Claims 3 – 16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664